—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated November 20, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs allege that the defendants were negligent in failing to install a smoke detector in an apartment where a fire occurred. The defendants met their initial burden of establishing their entitlement to judgment as a matter of law (see generally Winegrad v New York Univ. Med. Ctr., 64 NY2d 851) by submitting both a signed form acknowledging the installation of a smoke detector in the subject apartment, and an affidavit from the building manager identifying the signature on the form as the tenant’s. This evidence established that the defendants did not breach any duty to the plaintiffs (see Administrative Code of City of NY § 27-2045; Acevedo v Audubon Mgt., 280 AD2d 91).
In response, the plaintiffs failed to raise a triable issue of fact requiring a trial of the action. The plaintiffs relied on hearsay evidence without justifying such reliance (see Zuckerman v City of New York, 49 NY2d 557), and submitted an expert’s affidavit containing only bare conclusory allegations and assuming facts not supported by the evidence (see Mendez v City of New York, 295 AD2d 487). Therefore, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
In light of the foregoing, we need not reach the parties’ *626remaining contention. Altman, J.P., Smith, McGinity and Townes, JJ., concur.